Order entered May 3, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01207-CR

                          LAWRENCE DWAYNE ANTHONY, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 363rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F11-15122-W

                                             ORDER
        The Court REINSTATES the appeal.

        On March 6, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 1, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the March 6,

2013 order requiring findings.

        We GRANT the May 1, 2013 extension motion and ORDER appellant’s brief filed as of

the date of this order.




                                                       /s/   DAVID EVANS
                                                             JUSTICE